United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Absecon, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1423
Issued: November 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 10, 2014 appellant filed a timely appeal from a March 17, 2014 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established any additional compensable work factors in
support of her emotional condition claim.
FACTUAL HISTORY
The case was before the Board on a prior appeal. Appellant filed a claim for
occupational disease (Form CA-2) on February 23, 2011. She alleged that she was subject to
harassment and bullying by management and coworkers, including having a noose hung in the
1

5 U.S.C. § 8101 et seq.

office. OWCP issued an April 4, 2011 decision denying the claim on the grounds that the
evidence did not establish that the incidents occurred as alleged. By decision dated July 8, 2011,
it found appellant did not establish any compensable work factors. In a decision dated
October 31, 2011, OWCP noted that she had filed a prior claim and stated “the majority of your
claim cites work factors which were previously claimed” under the prior claim. It again found
no compensable work factors were established.
In a decision dated February 13, 2012, OWCP found that appellant did not establish any
compensable work factor. The decision stated that the evidence was now sufficient to establish
“your supervisor improperly called your psychologists office” in early 2010, but this was not a
compensable work factor. By decision dated June 8, 2012, OWCP found no compensable work
factors were established.
By order dated February 27, 2013, the Board remanded the case to OWCP.2 The Board
noted that in the June 8, 2012 decision OWCP had referred to a prior claim and stated that most
of the alleged factors had been considered under that claim. The Board remanded the case to
combine the case files for proper adjudication of the issue.
On record, OWCP combined the claim files. In the prior claim, appellant filed a Form
CA-2 on February 24, 2010, alleging that she was subject to harassment, being singled out,
having work taken away, being subject to changing schedules and worksites. She also made an
allegation in a March 3, 2010 statement of seeing a noose hanging at one of the carrier’s cases.
By decision dated July 22, 2010, OWCP accepted the following as compensable work
factors: (1) Between late 2007 and January 2008 a noose was hanging in an employee’s desk
area and upon notifying management it was not removed and no action was taken until late
January 2008; (2) a coworker called appellant “cuckoo” and made “cuckoo” sounds in her
vicinity following a conversation about the noose; (3) a note left for a supervisor regarding her
route used derogatory language; and (4) appellant’s supervisors and coworkers had access to her
personal medical information and the contents of her Equal Employment Opportunity (EEO)
complaints; and (5) her supervisor contacted her physician to request private health information
and refused to honor her doctor’s note. OWCP found the medical evidence was insufficient to
establish an employment-related emotional condition due to any of the compensable factors.
Appellant submitted an October 20, 2010 report from Dr. Michael Schwartz, Ph.D a
clinical psychologist. On January 20, 2011 OWCP accepted the claim for major depressive
disorder, single episode and adjustment disorder, mixed anxiety and depressed mood. Appellant
was paid wage-loss compensation from January 25 to April 18, 2010.3
As noted above, the Board had reviewed a June 8, 2012 OWCP decision that did not refer
to the acceptance of the claim or the work factors accepted as compensable by OWCP. In this
regard, appellant had submitted a March 1, 2012 statement. She alleged her privacy had been
violated by a Supervisor Sloan, who called her physician. According to appellant, she was
2

Docket No. 12-1434 (issued February 27, 2013).

3

Appellant filed a Form CA-7 claim for compensation for the period January 25 to April 30, 2010.

2

subject to disparate treatment and derogatory comments. She alleged that on February 15, 2011
she was referred to as “the trash” by supervisors and her supervisor’s violation of regulations had
caused a hostile environment. Appellant also referred to a Supervisor Walicki, who she alleged
retaliated against her for filing EEO complaints. She noted a letter of warning and stated that her
route was “screwed up” and caused her stress.
By decision dated March 17, 2014, OWCP reviewed appellant’s March 1, 2012
allegations and found no additional compensable work factors had been established.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.4 This burden includes the submission of detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of FECA.6
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.7 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.8
ANALYSIS
In the present case, the only decision before the Board is the March 17, 2014 decision
which was limited to a determination that appellant did not have any additional compensable
4

Pamela R. Rice, 38 ECAB 838 (1987).

5

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

8

Margreate Lublin, 44 ECAB 945, 956 (1993).

3

work factors. The case files were administratively combined and will be considered together.
As the case history indicates, OWCP did accept compensable work factors and accepted major
depressive disorder, single episode and adjustment disorder, mixed anxiety and depressed mood.
Appellant submitted a Form CA-7 claim for compensation and was paid from January 25 to
April 18, 2010. If appellant is seeking additional wage-loss compensation related to the accepted
conditions, she may submit an appropriate Form CA-7 and pursue the issue but on this appeal,
the only issue was whether there were additional compensable work factors.
In this regard, the Board notes that appellant’s March 1, 2012 letter refers to some factors
that have already been accepted by OWCP as compensable. OWCP accepted as a compensable
factor, in the July 22, 2010 decision, that a supervisor contacted appellant’s physician. In a later
February 13, 2012 decision, it indicated that, while it was accepted that appellant’s supervisor
improperly contacted the physician by telephone, which did not constitute a compensable work
factor. The Board notes that 20 C.F.R. § 10.506 of OWCP’s implementing regulations
specifically prohibits an employing establishment from contacting a physician by telephone.9
The record established error by the employing establishment in this regard and it is a
compensable work factor, as found in the July 22, 2010 OWCP decision in file number
xxxxxx247.
As to the other allegations in appellant’s March 1, 2012 letter, no evidence was submitted
to support a finding of an additional compensable work factor. With respect to allegations of
harassment or disparate treatment, a claimant must establish a factual basis for the claim by
supporting the allegations with probative and reliable evidence.10 An employee’s allegation that
he or she was harassed or discriminated against is not determinative of whether or not
harassment occurred.11 While appellant refers in the March 1, 2012 letter to specifically
numbered exhibits, the record did not contain any such evidence submitted with the letter. It is
not clear what specific evidence she is referring to in this regard. On August 2, 2011 appellant
had submitted a statement from Supervisor Walicki dated March 11, 2011, denying her
allegations of a hostile work environment. The general allegations of harassment and disparate
treatment are not sufficient to establish a compensable work factor and there is no supporting
evidence. There are, for example, no findings with respect to an EEO proceeding or other
probative evidence.12 With respect to a November 19, 2010 letter of warning, appellant
presented no evidence of error or abuse.13

9

An employing establishment may contact the physician in writing concerning work limitations, but may not
contact the physician through telephone or personal visit. 20 C.F.R. § 506.
10

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

11

Helen P. Allen, 47 ECAB 141 (1995).

12

The record contained an undated EEO decision, received by OWCP on November 1, 2010, finding that
appellant’s claim was improperly dismissed for failure to state a claim but no findings were made with respect to the
actual allegations of reprisal or discrimination.
13

Disciplinary actions such as a letter of warning are not compensable work factors unless there is evidence of
error or abuse by the employing establishment regarding the disciplinary action. See G.C., Docket No. 13-704
(issued April 4, 2014).

4

The Board finds that the record does not establish any additional compensable work
factors beyond those accepted in the July 22, 2010 decision, in the prior claim. As noted, if
appellant is seeking additional wage-loss compensation she may pursue such claim with OWCP.
CONCLUSION
The Board finds that appellant has not established any additional compensable work
factors beyond those previously accepted in a July 22, 2010 decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 17, 2014 is modified to reflect that a telephone call from a
supervisor to appellant’s physician is a compensable work factor and affirmed as modified.
Issued: November 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

